t c memo united_states tax_court peter i and daria a basalyk petitioners v commissioner of internal revenue respondent docket nos filed date peter i basalyk pro_se katherine lee kosar for respondent memorandum findings_of_fact and opinion ruwe judge in these consolidated case sec_1 respondent determined deficiencies additions to tax and accuracy-related_penalties with respect to petitioners’ federal income taxes as follows by order dated date these cases were consolidated for purposes of trial briefing and opinion peter i and daria a basalyk docket no addition_to_tax accuracy-related_penalty year deficiency sec_6651 sec_6662 dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure peter i basalyk docket no additions to tax_year deficiency sec_6651 sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure big_number -- -- dollar_figure big_number dollar_figure dollar_figure the amount of the addition_to_tax per sec_6651 cannot be determined at this time but an addition_to_tax of percent will be imposed for each month or fraction thereof of nonpayment up to percent based upon the liability shown or the final determined liability if less daria a basalyk docket no additions to tax_year deficiency sec_6651 sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure the amount of the addition_to_tax per sec_6651 cannot be determined at this time but an addition_to_tax of percent will be imposed for each month or fraction thereof of nonpayment up to percent based upon the liability shown or the final determined liability if less for respondent has conceded that petitioners rolled over a pension distribution of dollar_figure and there is no corresponding income_recognition that petitioners are not liable for the 10-percent additional tax under sec_72 and that petitioners have established a net_capital_loss of dollar_figure for petitioners have conceded that they must report dividend income of dollar_figure and respondent has conceded that petitioners established a net_capital_loss of dollar_figure the parties further conceded that for tax_year petitioners failed to include in income a pension distribution of dollar_figure and they are liable under sec_72 for a 10-percent additional tax of dollar_figure petitioners have further conceded that to the extent there is a deficiency in or the additions to tax under sec_6651 and the accuracy-related_penalties under sec_6662 are applicable the parties have also agreed that a computation is necessary to determine whether petitioners must make statutory adjustments to their itemized_deductions and their exemptions for and the deficiencies for and were determined using a filing_status of married_filing_separately respondent unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure before trial petitioners maintained that they had made a valid mark-to-market_election under sec_475 respondent disagreed during trial however petitioners conceded the issue of whether they made a valid mark-to-market_election under sec_475 for the years at issue petitioner peter i basalyk stated i will agree with the respondent’s perspective that i’m not eligible to use the mark-to-market that will take one issue off the table has since conceded that petitioners are eligible to use a filing_status of married_filing_jointly for and the parties have further resolved any dispute concerning the following issues with respect to the notices of deficiency unreported pension income liability under sec_72 unemployment_compensation capital_gains_and_losses wages dividend income_interest income and itemized_deductions petitioners have also conceded that to the extent there is a deficiency in or the additions to tax under sec_6654 and sec_6651 and are applicable after concessions the issues for decision are whether petitioners are entitled to depreciation_deductions for two residential rental properties claimed on schedules e supplemental income and loss for and whether petitioners are entitled to deduct any of the other expenses related to the two residential rental properties claimed on schedules e for and whether petitioners are subject_to the limitations on deductibility of individual_retirement_account ira contributions made by active participants in another retirement_plan for and whether petitioners are entitled to deduct educator expenses for and whether petitioners are entitled to deduct the value of an automobile allegedly see supra note contributed to a charitable_organization in and whether the court should require petitioners to pay a penalty pursuant to sec_6673 findings_of_fact most of the facts have been stipulated and are so found the stipulations of fact the stipulations and supplemental stipulations of settled issues and the attached exhibits are incorporated herein by this reference petitioners are husband and wife at the time the petitions were filed petitioners resided in ohio tax years and petitioners filed joint federal_income_tax returns for and which respondent received on date and date respectively during and petitioners claim to have owned and operated two residential rental properties one identified as memphis memphis property and the other identified as 1530c forest lakes forest lakes property respondent’s computer printout of petitioners’ schedule e shows that petitioners reported dollar_figure of total rent received dollar_figure of total expense deductions and dollar_figure of depreciation expenses which resulted in rent and royalty losses of dollar_figure for respondent’s computer printout of petitioners’ schedule e shows that petitioners did not report any rent received depreciation expense or other expenses related to the two residential rental properties but claimed a rent and royalty loss of dollar_figure for on date respondent issued to petitioners a notice_of_deficiency for and petitioners subsequently submitted to respondent copies of schedules e for and in contrast with respondent’s computer printouts of the schedules e petitioners’ copies show rent received of dollar_figure in and dollar_figure in depreciation expenses of dollar_figure each for and and dollar_figure and dollar_figure of other expense sec_5 for and respectively on line of petitioners’ copies of the schedules e however petitioners did not report any rental real_estate income or loss petitioners have also submitted a document titled depreciation schedule in which they claim inter alia that the depreciable bases of the memphis and forest lakes properties were dollar_figure and dollar_figure respectively tax_year sec_2002 and during and petitioner daria a basalyk mrs basalyk was an employee of the brecksville-broadview heights board_of education petitioner peter i basalyk mr basalyk was an employee of ids life_insurance co these other expenses include expenses claimed for advertising auto and travel cleaning and maintenance commissions insurance legal and other professional fees management fees mortgage interest other interest repairs supplies taxes and utilities in and of american express financial in in and petitioners each contributed dollar_figure to iras petitioners failed to file federal_income_tax returns for and respondent subsequently prepared substitutes for returns for each petitioner for those years on date respondent issued to each petitioner separate notices of deficiency for and petitioners filed petitions contesting respondent’s determinations wherein they broadly assert that respondent did not make the appropriate assumptions in calculating tax_liability for each of the above years on date the parties executed stipulations and supplemental stipulations of settled issues addressing a number of issues and identifying those that remained in dispute during a hearing held that same day mr basalyk raised additional issues regarding a charitable_contribution in and educator expenses in and none of which were addressed in the notices of deficiency the court by order dated date directed petitioners to produce to respondent’s counsel on or before a m on date all documents pertaining to the charitable donation of a vehicle all documents pertaining to teaching expenses for petitioner wife and completed forms for the year sec_2002 and in response petitioners submitted to respondent joint federal_income_tax returns for and on these joint returns petitioners not only claimed deductions for the newly raised issues of educator expenses and a charitable_contribution of a vehicle but also claimed deductions for ira contributions for and respondent argues that we should deny the deductions for educator expenses and the charitable_contribution for lack of substantiation and that we should find that petitioners’ deductions for ira contributions are subject_to the limitations under sec_219 respondent also requested that we impose a penalty under sec_6673 asserting that petitioners instituted these proceedings primarily for delay or have unreasonably failed to pursue available administrative remedies at the conclusion of the trial the parties were directed to file opening briefs on or before date respondent timely filed his brief petitioners did not file a brief despite having been granted additional time to do so opinion the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and deductions are a matter of legislative grace see 290_us_111 see also 503_us_79 292_us_435 in accordance with rule a and the cases cited above a taxpayer generally bears the burden of proving that the commissioner’s determinations are in error and that the taxpayer is entitled to the deductions claimed in order for the secretary to determine whether a taxpayer has correctly reported his income and expenses the taxpayer is required to keep permanent books records statements and returns sufficient to verify income deductions or other matters required to be shown on any information or tax_return sec_6001 sec_1_6001-1 income_tax regs schedules e depreciation expense deductions sec_167 allows a depreciation deduction for the exhaustion wear_and_tear of property used in a trade_or_business or property_held_for_the_production_of_income to substantiate a depreciation deduction the taxpayer must show that the property was used in a trade_or_business or other profit-oriented activity and establish the property’s depreciable basis by showing the cost of the property its useful_life and the previously allowable_depreciation 105_tc_324 the only evidence petitioners offered to substantiate their claimed depreciation_deductions was a depreciation schedule mr sec_7491 provides that the burden_of_proof may be shifted to the commissioner where the taxpayers meet certain conditions petitioners have not asserted nor do we find that they have met the requirements necessary to shift the burden_of_proof to respondent thus the burden_of_proof is on petitioners basalyk testified that he had prepared the depreciation schedule approximately weeks before trial petitioners assert that the depreciable bases of the memphis and forest lakes properties are dollar_figure dollar_figure acquisition price - dollar_figure land value and dollar_figure dollar_figure acquisition price - dollar_figure land value respectively even if we assume that petitioners own the memphis and forest lakes properties they have failed to establish the depreciable basis of either property by corroborating the unsubstantiated figures asserted on the depreciation schedule with credible testimonial or documentary_evidence of the cost the useful_life or the previously allowable_depreciation of the properties see cluck v commissioner supra pincite accordingly we hold that petitioners are not entitled to the depreciation_deductions for or schedule e other expenses a taxpayer may deduct all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business if the taxpayer maintains sufficient records to substantiate the expenses sec_162 sec_6001 308_us_488 65_tc_87 affd 540_f2d_821 5th cir sec_1_6001-1 income_tax regs aside from brief self-serving testimony offered by mr basalyk which we are not required to and do not accept see 87_tc_74 petitioners’ only evidence of their claimed schedule e expenses was a mortgage interest statement and a loan statement mr basalyk testified that the interest and loan statements show the mortgage interest and tax expenses of maintaining the memphis and forest lake properties although both documents are addressed to petitioners each fails to establish whether it relates to the memphis property the forest lakes property petitioners’ residence or all three accordingly we hold that petitioners are not entitled to deductions for the expenses they claim to have paid with respect to the memphis and forest lakes properties for tax years and ira contribution deductions the parties stipulated that petitioners each made contributions of dollar_figure to iras in and respondent argues that petitioners have not established that they are not active participants in another retirement_plan and therefore they are subject_to the limitation on deductibility in accordance with sec_219 we note that petitioners did not report any information regarding the memphis and forest lakes properties on the and federal_income_tax returns that they submitted to respondent in date generally a taxpayer is entitled to deduct amounts contributed to an ira sec_219 sec_1_219-1 income_tax regs the amount allowable as a deduction however shall not exceed the lesser_of the deductible amount or an amount equal to the compensation includable in the individual’s gross_income for such taxable_year sec_219 for and the deductible amount was dollar_figure sec_219 the deductible amount increased by dollar_figure to dollar_figure if the taxpayer was age or older before the close of the taxable_year sec_219 the only evidence indicating petitioners’ ages was respondent’s computer printouts of petitioners’ and joint federal_income_tax returns which show one petitioner’s date of birth as date although we are unable to ascertain whether both petitioners qualify for the catch-up contribution limit of dollar_figure for or at least one of either mr or mrs basalyk had attained the age of before the deductible amount of ira contributions is limited however where the taxpayer or spouse is an active_participant in certain pension plans sec_219 provides if for any part of any plan_year ending with or within a taxable_year an individual or the individual’s spouse is an active_participant each of the dollar limitations contained in subsections b a and c a for such taxable_year shall be reduced but see sec_219 for the definition of an active_participant not below zero by the amount determined under paragraph petitioners have adduced no credible testimonial or documentary_evidence to establish whether they were active participants in another plan within the meaning of sec_219 during and for taxpayers who are active participants and file a joint_return the deduction is reduced using a ratio determined by dividing the excess of the taxpayers’ modified adjusted gross income9 agi by the applicable_dollar_amount which was dollar_figure for dollar_figure for and dollar_figure for by dollar_figure sec_219 under these circumstances this provision results in total disallowance of the deduction where the total modified agi exceeds dollar_figure for dollar_figure for and dollar_figure for the determination of petitioners’ modified agi is made without regard to the deduction allowable under sec_219 sec_219 accordingly because it was petitioners’ burden to show that they were not active participants but they have failed to do so we hold that both petitioners are active participants and therefore subject_to the limitations on deductibility of their ira contributions in accordance with sec_219 for taxpayers filing a joint_return in applying sec_219 and the court looks to the combined agi of married taxpayers filing jointly and not the individual spouse’s agi to determine the reduction or elimination of the ira contribution deduction see ho v commissioner tcmemo_2005_133 educator expenses petitioners first broached the issue of educator expenses during a hearing before this court on date on line of petitioners’ form sec_1040 for and which were first given to respondent on date they claimed educator expenses of dollar_figure additionally petitioners claimed dollar_figure dollar_figure and dollar_figure of educator expenses as itemized_deductions on schedules a for and respectively respondent contends that petitioners are not entitled to deductions for educator expenses because they have not substantiated what was purchased when it was purchased by and for whom it was purchased whether mrs basalyk is an eligible_educator whether the school at which she works is an eligible school and whether the expenses exceed the amount excludable under sec_135 sec_529 or sec_530 see sec_62 generally sec_62 allows as a deduction certain trade and businesses expenses of employees in the case of elementary and secondary school teachers sec_62 provides d certain expenses of elementary and secondary school teachers --in the case of taxable years beginning during or the deductions allowed by sec_162 which consist of expenses not in excess of dollar_figure paid_or_incurred by an eligible_educator in connection with books supplies other than nonathletic supplies for courses of instruction in health or physical education computer equipment including related software and services and other equipment and supplementary materials used by the eligible_educator in the classroom sec_62 defines an eligible_educator as follows a in general --for purposes of subsection a d the term eligible_educator means with respect to any taxable_year an individual who is a kindergarten through grade teacher instructor counselor principal or aide in a school for at least hours during a school year the record is devoid of credible_evidence establishing that petitioners are entitled to any educator expense deductions for or petitioners have neither testified as to what educator expenses they made nor produced receipts or other credible_evidence evincing such expenses we agree with respondent and find that petitioners have failed to substantiate their eligibility for educator expense deductions accordingly we hold that petitioners are not entitled to deductions for educator expenses for or as either above-the- line deductions or itemized_deductions charitable_contribution_deduction for petitioners claim to have donated to the salvation army of cleveland a isuzu trooper ls sport utility 4d with a fair_market_value of dollar_figure petitioners attached a form_8283 noncash charitable_contributions to their federal income the dollar_figure claimed fair_market_value of the vehicle appears to have been determined by reference to a kelley blue_book pricing report provided by petitioners the report shows the retail value of a isuzu trooper s sport utility 4d was dollar_figure in ohio on date no other documentation of the vehicle’s fair_market_value was provided tax_return the form_8283 indicates that petitioners purchased the vehicle on date for dollar_figure and donated it to the salvation army of cleveland on date respondent contends that petitioners have failed to provide a contemporaneous written acknowledgement from the salvation army and therefore petitioners’ claimed deduction should be disallowed sec_170 generally allows as a deduction any charitable_contribution made by a taxpayer within the taxable_year no deduction is allowed however for any contribution of dollar_figure or more unless the taxpayer substantiates the contribution by a contemporaneous written acknowledgment of the contribution by a qualified donee organization sec_170 the deduction for a contribution of property equals the fair_market_value of the property on the date contributed sec_1 170a- c income_tax regs the fair_market_value of the property is the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts sec_1_170a-1 income_tax regs a taxpayer claiming a charitable_contribution_deduction is generally required to maintain for each contribution a receipt from the donee charitable_organization showing the name of the organization the date and location of the contribution and a description of the property in detail reasonably sufficient under the circumstances sec_1_170a-13 income_tax regs petitioners have neither testified to nor provided documentary_evidence of a contemporaneous written acknowledgment of their alleged charitable_contribution see sec_170 accordingly we hold that petitioners are not entitled to the charitable_contribution_deduction claimed on their federal_income_tax return sec_6673 penalty respondent requests imposition of a penalty pursuant to sec_6673 sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears to the court that the taxpayer instituted or maintained proceedings primarily for delay even though we find that petitioners’ failure to comply with the standing_pretrial_order their lack of preparation for trial their failure to appear on time for trial and their failure to submit a posttrial brief11 exhibit a disinterest in presenting or proving the merits of their case we also recognize that most of the issues were agreed to before trial petitioners submitted to the court six separate motions requesting additional time to file their posttrial brief despite their requests for additional time and the court’s grant extending the filing deadline from date to date petitioners have not filed a posttrial brief we will not impose a sec_6673 penalty on petitioners in these cases however petitioners are warned that if in the future they conduct themselves in this court in the same manner they can anticipate being sanctioned pursuant to sec_6673 to reflect the foregoing decisions will be entered under rule
